Citation Nr: 0521722	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  03-08 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a herniated disc of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1981 
to March 1984, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A cervical spine disorder was not manifested during 
service, or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service or to a service-connected disability.


CONCLUSION OF LAW

A herniated disc of the cervical spine was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a November 2002 
letter to the veteran, with the associated enclosures 
notified the veteran of the substance of the VCAA.  That 
letter, consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), effectively satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.

The Board acknowledges that the November 2002 letter was 
initially provided to the veteran after the July 2002 rating 
decision that initially denied the veteran's claim, contrary 
to the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After that notice was provided to the 
veteran he was provided an opportunity to respond and the RO 
subsequently reviewed the veteran's claim and continued the 
denial of the benefits sought on appeal.  The Board would 
also note that neither the veteran or his representative have 
complained of any prejudice in the notice provided to them by 
the RO's November 2002 letter, and indeed in the 
representative's October 2004 Statement of Accredited 
Representative in Appealed Case, the representative conceded 
that the November 2002 letter was in accordance with the 
requirements of the VCAA.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
have been obtained and are associated with the claims file, 
as are VA treatment records identified by the veteran.  While 
the Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection of a cervical spine disorder, and notes that his 
representative has requested that if the veteran's claim 
cannot be granted, that he be afforded an independent medical 
examination, the Board finds that such an examination is 
unnecessary in this case.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event or injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, while the evidence of record clearly demonstrates that 
the veteran currently has a cervical spine disorder, the 
Board finds that the competent medical evidence of record 
clearly demonstrates, as will be explained more fully below, 
that the current cervical spine disorder is unrelated to 
service or to a service-connected disability.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that the case is ready for appellate review.  

While the veteran and his representative have noted that the 
veteran was seen for complaints of neck pain during service, 
the veteran primarily contends that his currently diagnosed 
cervical spine disorder, specifically a herniated disc at C5-
6, was caused by his service-connected fracture of his nose 
with chronic rhinitis and sinusitis.  More specifically, the 
veteran contends that in October 2001 while he was walking to 
his car he started having a severe sneezing attack as a 
result of his service-connected sinusitis disability, 
following which he became dizzy, lost his balance and fell 
backward banging his head on the concrete.  He relates that 
two days following that incident he experienced headaches and 
excruciating pain in his neck along with numbness down his 
left arm.  The veteran has also related that physicians have 
informed him that the sneezing attacks in and of themselves 
could have caused the herniated disc.  Therefore, a favorable 
determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disability shall be service connected.  38 C.F.R. 
§ 3.310(a).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in service 
disease or injury, or in this case, given the veteran's 
contentions, medical evidence of a nexus between the current 
disability and his service-connected disability.  Pond v. 
West, 12 Vet App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board's review of the evidence of record discloses that 
while the veteran was seen for complaints of neck pain that 
was diagnosed as a muscle sprain or spasm during service in 
April 1991, those complaints apparently resolved following 
appropriate treatment without residual disability.  The Board 
bases this on the fact that following the treatment in April 
1991 the veteran received no further treatment for his neck 
during his remaining years in service, and the fact that a 
physical examination performed in January 1984 in connection 
with the veteran's separation from service contains no 
evidence of any cervical spine disorder.  In addition, the 
evidence of record contains no evidence of any cervical spine 
disorder for years following the veterans' separation from 
service.  As such, the Board finds that a cervical spine 
disorder was not incurred in or aggravated by active service.  

However, as indicated above, the veteran primarily contends 
that his cervical spine disorder is causally or etiologically 
related to his service-connected fracture of his nose with 
chronic rhinitis and sinusitis.  In support of the veteran's 
claim he and his representative point to VA medical records 
beginning in October 2001 in which the veteran related that 
he had a sneezing attack on Sunday and fell and that he 
currently had complaints of neck pain.  Subsequently dated 
medical records clearly show that the veteran was diagnosed 
with a cervical disc herniation at C5-6.  But the Board 
observes that medical records dated in 1999 and 2000 clearly 
reflect a diagnosis of a herniated disc prior to the October 
2001 incident described by the veteran.  For example, 
outpatient treatment record dated in 1999 shows the veteran 
reported he had a herniated disc in his neck and that he had 
been involved in a motor vehicle accident in 1993 in which he 
hit his head against the windshield with a loss of 
consciousness of approximately five minutes.  A record dated 
in August 2000 notes a medical history of a herniated disc at 
C5 and C6 that remained a current problem and had been 
treated for the past four years.  Finally, a record dated in 
September 2000 records a complaint of neck pain of three 
years' duration.  At that time the veteran stated that he 
fell off his porch and was hospitalized for two days and was 
diagnosed with a C5-6 disc herniation with nerve root 
irritation.  

The Board observes that the veteran has submitted no 
competent medical evidence demonstrating a nexus or 
relationship between the currently diagnosed cervical spine 
disorder and his service-connected disability, including his 
contention that severe sneezing caused him to fall and 
sustain a cervical spine disorder.  The only evidence of 
record which suggests a relationship are statements and 
testimony provided by the veteran on appeal and those related 
to treating physicians beginning in October 2001.  However, 
as a layperson, the veteran is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his cervical spine disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran was 
clearly advised of the need to submit competent medical 
evidence that showed a nexus or relationship between his 
current disorder and his service connected disability, but 
did not do so.  As indicated above, the medical evidence 
clearly indicates that the veteran's cervical spine disorder, 
specifically the herniated disc at C5-6, predated by years 
the October 2001 incident reported by the veteran.  Under the 
facts and circumstances of this case, the Board believes that 
the requirements for a VA examination have not been met.  
Therefore, the Board finds the evidence does not demonstrate 
the veteran's currently diagnosed cervical spine disorder is 
proximately due to or the result of his service-connected 
disability.  

For these reasons, the Board concludes that service 
connection for a cervical spine disorder is not warranted.  A 
cervical spine disorder was not manifested during service, or 
for many years following separation from service, and there 
is no medical evidence that any currently diagnosed disorder 
is related to the treatment the veteran received in service. 
In addition, there is no competent medical evidence that 
demonstrates that the veteran's cervical spine disorder is in 
any way related to his service-connected disability.  
Therefore, service connection is not established.


ORDER

Service connection for a herniated disc of the cervical spine 
is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


